Citation Nr: 0822404	
Decision Date: 07/08/08    Archive Date: 07/14/08

DOCKET NO.  04-29 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina




THE ISSUES

1.  Entitlement to service connection for claimed post-
traumatic stress disorder (PTSD).  

2.  Entitlement to service connection for a claimed obsessive 
compulsive disorder (OCD).  

3.  Entitlement to service connection for a claimed mixed 
personality disorder.  

4.  Entitlement to service connection for claimed diabetes 
mellitus.  

5.  Entitlement to service connection for claimed arthritis.  





ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1971 to March 
1972  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from September 2002 and July 2003 
rating decisions by the RO.  

The Board remanded the case to the RO in April 2007 in order 
to afford the veteran with an opportunity to appear for a 
hearing.  He failed to report on two occasions for scheduled 
hearings.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  



REMAND

The Board notes that VA regulations provide that VA will make 
as many requests as are necessary to obtain relevant records, 
such as medical records from the VA medical facilities, from 
a Federal department or agency.  

VA will end such efforts to obtain these records from a 
Federal department or agency only if VA concludes that the 
records sought do not exist or that further efforts to obtain 
the records would be futile.  See 38 C.F.R. § 3.159(c)(2).  

If the RO is unable to obtain any of the above records, or 
after continued efforts to obtain any of the above records it 
is concluded that it is reasonably certain that they do not 
exist or further efforts to obtain them would be futile, the 
appellant should be notified accordingly.  See 38 C.F.R. 
§ 3.159(e).

In a statement received in June 2008, the veteran requested 
that clinical records referable to recent treatment received 
at VA in Durham and Greenville, North Carolina some time 
around February 2008 be obtained as new evidence to support 
his claim.  

Accordingly, these medical records must be obtained and 
incorporated into the record for review in connection with 
his claims.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) 
(VA medical records are in constructive possession of the 
agency, and must be obtained if the material could be 
determinative of the claim).  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO must obtain copies of all 
clinical records of treatment from VA in 
Durham and Greenville, North Carolina in 
2008.  All records received by the RO 
must be added to the claims file.  If the 
search for such records is unsuccessful, 
documentation to that effect must be 
added to the claims file and the veteran 
should be so notified.  

2.  Following completion of all indicated 
development, the RO should readjudicate 
the veteran's claims on appeal in light 
of all the evidence or record.  If any 
determinations remain unfavorable to the 
veteran, he must be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond thereto.   

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  



